Title: From George Washington to Tobias Lear, 12 April 1791
From: Washington, George
To: Lear, Tobias



Dear Sir,
Richmond [Va.], April 12th. 1791.

Since my last to you from Mount Vernon, your letters of the 3d. and 5th. Instant have been recd., the last at this place where I arrived yesterday to dinner.
If the case is as you suspect, it is expedient and proper to remove Washington to a School in which he will make some progress in his learning; and that it is so, I have had some suspicions for some time, principally on account of his fondness of going to the College. Boys of his age are better pleased with relaxed discipline—and the inattention of their tutors, than with conduct that brings them forward. It would have been highly pleasing to me (for the reasons, which I have often expressed) to have continued Washington at the College, but, if after the enquiries you have made, it should appear, that there is either incompetency in the masters from the number of boys in the School, or from other causes, I will not waste his time in compliment to that Seminary,—but before you finally decide on this matter, it is my wish as Colo. Hamilton, Genl. Knox and the Attorney-General have sons in the same predicament (if they are

not removed) that you would consult and act in Concert with them; & I shall be satisfied in whatever is done in consequence of it. And should like to have him at the same School that Hamilton’s son goes to.
The Attorney-General’s case and mine I conceive, from a conversation I had with him respecting our Slaves, is some what different. He in order to qualify himself for practice in the Courts of Pennsylvania, was obliged to take the Oaths of Citizenship to that State; whilst my residence is incidental as an Officer of Government only, but whether among people who are in the practice of enticing slaves even where there is no colour of law for it, this distinction will avail, I know not, and therefore beg you will take the best advise you can on the subject, and in case it shall be found that any of my Slaves may, or any for them shall attempt their freedom at the expiration of six months, it is my wish and desire that you would send the whole, or such part of them as Mrs. Washington may not chuse to keep, home—for although I do not think they would be benefitted by the change, yet the idea of freedom might be too great a temptation for them to resist. At any rate it might, if they conceived they had a right to it, make them insolent in a State of Slavery. As all except Hercules and Paris are dower negroes, it behoves me to prevent the emancipation of them, otherwise I shall not only loose the use of them, but may have them to pay for. If upon taking good advise it is found expedient to send them back to Virginia, I wish to have it accomplished under pretext that may deceive both them and the Public;—and none I think would so effectually do this, as Mrs. Washington coming to Virginia next month (towards the middle or latter end of it, as she seemed to have a wish to do) if she can accomplish it by any convenient and agreeable means, with the assistance of the Stage Horses &c. This would naturally bring her maid and Austin—and Hercules under the idea of coming home to Cook whilst we remained there, might be sent on in the Stage. Whether there is occasion for this or not according to the result of your enquiries, or issue the thing as it may, I request that these Sentiments and this advise may be known to none but yourself & Mrs. Washington. From the following expression in your letter “that those who were of age might follow the example of his (the Attorney’s people) after a residence of six months”—it would seem that none could apply

before the end of May—& that the non age of Christopher, Richmond & Oney is a bar to them.
I offer Mrs. Lear the child and yourself my best wishes—and with Sincere Esteem I am Your Affecte. friend
